Citation Nr: 0504713	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  98-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected thoracic spine disability.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected neck disability.

5.  Entitlement to a rating in excess of 10 percent prior to 
April 2, 2001 and a rating in excess of 20 percent from April 
2, 2001 for the service connected low back disability.

6.  Entitlement to a compensable rating prior to April 2, 
2001 and a rating in excess of 10 percent from April 2, 2001 
for the service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1975.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected knees, low back, 
thoracic spine, neck and left shoulder disabilities.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that VA examinations 
are inadequate for rating purposes as the examiners did not 
address the presence or absence of all of the diagnostic 
criteria necessary to fully and fairly evaluate the veteran's 
claims.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

In this case, the veteran has asserted that his service 
connected disabilities increase in severity with activity due 
to pain, weakness and a lack of endurance.  Accordingly, in 
view of the veteran's complaints and the absence of necessary 
clinical findings for the adjudication of these claims, the 
veteran should be afforded another VA examination which 
addresses the factors mandated in DeLuca.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, the veteran should be 
afforded an additional VA examination that take into account 
all recent treatment records and contains all necessary 
clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant medical evidence 
that is not already of record to include 
all current treatment records from the 
Nebraska-Western Iowa VA Health Care 
System.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  In addition, the veteran 
should be requested to provide all 
relevant information regarding time lost 
from work and time spent hospitalized as 
a result of his service connected 
disabilities.  Once obtained, all 
records must be permanently associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician who has not previously examined 
him.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  All of the following 
points of development must be 
accomplished.

The physician should provide complete 
range of motion studies for the low back, 
thoracic spine, neck, knees and left 
shoulder.  The physician should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the low 
back, thoracic spine, neck, knees or left 
shoulder and whether there is likely to 
be additional range of motion loss of the 
service-connected low back, thoracic 
spine, neck, knees, or left shoulder due 
to any of the following:  (1) pain on 
use, including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the physician is 
unable to make any of the above 
determinations, it should be so indicated 
on the record.  The physician should 
indicate whether there is evidence of 
moderate intervertebral disc disease with 
recurring attacks; severe intervertebral 
disc disease with recurring attacks with 
intermittent relief; or pronounced 
intervertebral disc disease with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  The physician should also 
indicate whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; whether there is evidence 
of intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.  The physician must detail for 
the record all orthopedic and neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  With 
regard to the knees, the physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
impairment is slight, moderate or severe.  
With regard to the back, the physician 
should indicate whether there is evidence 
of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Each of the above criteria must be 
addressed by the physician.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal to include the consideration of 
the provisions of 38 C.F.R. § 3.321.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




